Name: Commission Regulation (EEC) No 2828/84 of 5 October 1984 amending, with regard to the reference to an export levy, Regulations (EEC) No 1446/84, (EEC) No 1447/84 and (EEC) No 1604/84 opening invitations to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 84 Official Journal of the European Communities No L 266/ 13 COMMISSION REGULATION (EEC) No 2828/84 of 5 October 1984 amending, with regard to the reference to an export levy, Regulations (EEC) No 1446/84, (EEC) No 1447/84 and (EEC) No 1604/84 opening invitations to tender Whereas an export levy cannot be applied on the basis of current economic data ; whereas all references to the export levy in the Regulations referred to above should therefore be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed ('), as amended by Regulation (EEC) No 2560/77 (4), and in particular Article 1 (2) thereof, Whereas Regulations (EEC) No 1446/84 (5), (EEC) No 1447/84 (6) and (EEC) No 1604/84 Q opened invita ­ tions to tender for the levy and/or refund for the export of wheat and barley ; Whereas an export levy may be introduced only under certain market conditions, which are laid down in Article 1 of Regulation (EEC) No 2747/75 ; HAS ADOPTED THIS REGULATION : Article 1 All references to the export levy are hereby deleted in Regulations (EEC) No 1446/84, (EEC) No 1447/84 and (EEC) No 1604/84. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1984. For the Commission Poul DALSAGER Member of the Commission ') OJ No L 281 , 1. 11 . 1975, p. 1 . 2 ) OJ No L 107, 19 . 4 . 1984, p. 1 . ') OJ No L 281 , 1 . 11 . 1975, p. 82 . 4) OJ No L 303, 28 . 11 . 1977 , p. 1 . 5) OJ No L 140 , 26 . 5 . 1984, p. 9 . 6) OJ No L 140 , 26 . 5 . 1984, p. 13 . T OJ No L 152, 8 . 6 . 1984 , p. 36 .